DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2021.  
Applicants argue that it would not be burdensome on the examiner to search all groups.  Although this arguments is respectably traversed, rejoinder will be considered once all elected claims are determined to be in condition for allowance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 26 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 and 2 of U.S. Patent No. 10,604,666. claim 1 of the patent does not include the polymer with the amino group being selected from the compounds listed in the application’s claim 16.  However, the specification of the patent teaches the addition of a pigment absorption component that includes 

    PNG
    media_image1.png
    190
    281
    media_image1.png
    Greyscale

(column 8, lines 53-67) that has a weight average molecular weight of 1,000 or more and an amine value of 10 to 30 KOH/g (column 9 lines 1-32).  The patent gives the motivation for adding these compounds to be because it is easily absorbed onto the surface of the magenta pigment resulting in the improvement of dispersion stability (column 9, lines 6-13).  Therefore, it would have been obvious to one skilled in the art piror to the effective filing date of the present invention to add the polymer described in the specification to the composition of the claim, thereby obtaining the present invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyano et al (WO 2015/151833) with US 2018/0171037 used for translation purposes.
With regards to claim 16, Miyano teaches a curable composition (abstract) that contains a polymerizable compound (abstract), a coloring material that includes a magenta pigment (0068) and a pigment dispersant (0086) that includes a hydroxyl group-containing carboxylic acid ester, a salt of a long-chain polyaminoamide and a high molecular weight ester, a salt of a high molecular eight polycarboxylic acid, a salt of a long-chain polyamionamide and a polar acid ester, a high molecular weight unsaturated acid ester, a copolymer, a modified polyurethane, a modified polyacrylate, a polyether ester-type anionic surfactant, a naphthalenesulfonic acid formaline condensate salt, an aromatic sulfonic acid formalin condensate salt, a polyoxyethylene alkyl phosphoric acid ester, a polyoxyethylene nonnylphenyl ether or stearyl amine acetate (0086) and further teaches the compound to include Anti-terra-u (0087) having an amine value of 19 mg KOH/g (0087) or compouhnds such as BYK 163 (as applicants cite in the specification as reading on the claimed weight average molecular weight).
With regards to claim 17, Miyano teaches the amount of the pigment dispersant to be from 5 to 70% (0090).
With regards to claim 18, Miyano teaches the compound to include Anti-terra-u (0087) having an amine value of 19 mg KOH/g (0087).
With regards to claims 20 and 21, Miyano teaches the composition to be photocurable (abstract) using actinic radiation (0136).
With regards to claims 22-24, Miyano teaches the pigment dispersant to be adsorbed onto the surface of the pigment (0083) but is silent on the amount of polymer is being adsorbed into the pigment.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the adsorption rate onto the pigment are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 25, Miyano teaches the surface of the pigment to be treated with an acid (0083).
With regards to claim 26, Miyano is silent on the percentage of change in the amount of polymer included in the amino group.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the percentage of change are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claims 16-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOI et al (WO 2015129815) with US 2016/0347959 used for translation purposes.
With regards to claim 16, Goi teaches a curable magenta ink (abstract) that contains a pigment, a polymer dispersing agent and a polymerizable compound (abstract).  Goi teaches the polymer dispersing agent to be selected from the following:

    PNG
    media_image2.png
    199
    280
    media_image2.png
    Greyscale

(0042).  Goi teaches the dispersing agent to include solsperse 39000 (0039) (as applicants cite in the specification as having an amine value of 25.7 mg KOH/g and having the claimed molecular weight).
With regards to claim 17, Goi teaches the amount of the polymer dispersant to be from 20 to 70% (0040).
With regards to claims 18 and 19, Goi teaches the dispersing agent to include solsperse 39000 (0039) (as applicants cite in the specification as having an amine value of 25.7 mg KOH/g and having the claimed molecular weight).
With regards to claims 20 and 21, Goi teaches the composition to be curable by active light (title).
With regards to claims 22-24, Goi teaches the pigment dispersant to be adsorbed onto the surface of the pigment but is silent on the amount of polymer is being adsorbed into the pigment.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the adsorption rate onto the pigment are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 25, Goi teaches the pigment ot be surface treated with an acid (0028).
With regards to claim 26, Goi is silent on the percentage of change in the amount of polymer included in the amino group.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the percentage of change are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 27 and 28, Goi teaches the particle size of the pigment to be from 0.08 to 0.5 µm (reading on 80 to 500 nm) (0035).

Claims 16-19 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno et al (US 2013/0216945).
With regards to claim 16, Konno teaches a pigment dispersion liquid (abstract) that is cured (0006) that contains a pigment (abstract) that includes a magenta pigment (0056) and a polymer having lower amines (0059) that includes polyurethane resins, polyester resin, a polyamide resin, a polyether resin, an epoxy resin, and polyimide resin (0063), has an amine value of 10 to 200 mg KOH/g and a molecular weight of 3,000 to 70,000 (0074-0075).  Konno teaches the composition to further contain a monomer (0027) (reading on a polymerizable compound).
With regards to claim 17, Konno teaches the amount of polymer to be from 0 to 40% (0073).
With regards to claims 18 and 19, Konno teaches the composition to have an amine value of 10 to 200 mg KOH/g (0074).
With regards to claims 22-24, Konno teaches the pigment dispersant to be adsorbed onto the surface of the pigment but is silent on the amount of polymer is being adsorbed into the pigment.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s 
With regards to claim 25, Konno teaches the pigment to be surface treated with an acidic group (0052).
With regards to claim 26, Konno is silent on the percentage of change in the amount of polymer included in the amino group.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the percentage of change are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 27 and 28, Konno teaches the particle size of the pigment to be from 0.01 to 0.1 µm (0057) (reading on 10 to 100 nm).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763